Case 1:04-cr-00087-SPW Document 965 Filed 12/07/20 Page 1of5

FILED
IN THE UNITED STATES DISTRICT COURT DEC 07 2020
FOR THE DISTRICT OF MONTANA

 

Clerk, US District Court

BILLINGS DIVISION District Of Montana
Billings
UNITED STATES OF AMERICA, Cause No. CR 04-87-BLG-SPW
Plaintiff,
Vs, ORDER

RONALD E. SMITH,

Defendant.

 

 

Defendant Smith moves the Court for compassionate release under 18
U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. He is currently
serving a 240-month sentence for federal drug offenses. See Second Am.
Judgment (Doc. 875); see also Am. Judgment (Doc. 660) (imposing 290-month
sentence prior to “drugs minus two” guideline amendment). Smith’s projected
release date is November 13, 2022. See Inmate Locator, www.bop.gov/inmateloc
(accessed Nov. 30, 2020).

As of December 6, 2020, 301 inmates and one staff member at FCI
Beaumont Low, Texas, where Smith is incarcerated, currently test positive for the
virus or disease. Seven hundred nineteen inmates and four staff members have

recovered. See Interactive Map, www.bop.gov/coronavirus (accessed Dec. 7,
Case 1:04-cr-00087-SPW Document 965 Filed 12/07/20 Page 2 of5

2020).

Under 18 U.S.C. § 3582(c)(1)(A), any sentence reduction must be
consistent with the corresponding policy statement in the Sentencing Guidelines.
See 28 U.S.C. § 994(a)(2)(C), (t); U.S.S.G. § 1B1.13(3) (Nov. 1, 2018).'! After
considering the sentencing factors in 18 U.S.C. § 3553(a), the Court may reduce
Smith’s sentence if “extraordinary and compelling reasons warrant such a
reduction.” 18 U.S.C. § 3582(c)(1)(A)(i); see also U.S.S.G. § 1B1.13(1)(A). A
defendant’s medical condition may constitute an “extraordinary and compelling
reason.” See U.S.S.G. § 1B1.13 cmt. n.1(A). Smith must also show that he “is not
a danger to the safety of any other person or to the community, as provided in 18
U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Because § 3553(a) and § 3142(g) are
similar, the Court considers them together under the second prong of the guideline.

Smith is 50 years old. He underwent chemotherapy beginning in 2015 for
non-Hodgkin’s lymphoma. The treatment succeeded and the condition is in
remission. He was also diagnosed with a pneumothorax in 2019: It was resolved.

Health concerns of the nature Smith has experienced are frightening and, in prison,

 

' The Court disregards the guideline’s statements requiring a motion from the Director of
the Bureau of Prisons because that requirement is now “contrary to the statute.” Chevron,
U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 844 (1984); 18 U.S.C. §
3582(c)(1)(A) (authorizing court to act “upon motion of the defendant”); First Step Act of 2018,
Pub. L. No. 115-391, tit. VI, § 603(b)(1), 132 Stat. 5194, 5239 (Dec. 21, 2018); United States v.
Wong, 2 F.3d 927, 929-30 (9th Cir. 1993).
2
Case 1:04-cr-00087-SPW Document 965 Filed 12/07/20 Page 3 of 5

very lonely. But, at least at this time, it is not known whether a history of cancer or
pneumothorax plays any role in increasing risk of developing serious illness should
one contract COVID-19. See Centers for Disease Control, People with Certain
Medical Conditions, https://www.cdc.gov/ coronavirus/20 1 9-ncov/need-extra-
precautions/people-with-medical-conditions.htm] (accessed Dec. 7, 2020).

Because Smith’s conditions were successfully treated, the Court does not find that
he currently stands at significantly greater risk of developing severe illness than
other inmates. He does not meet the first prong of the guideline test.

Considering the second prong of the guideline, as well, Smith’s case is not
strong.? The sentencing judge departed upward from the advisory guideline range
of 210 to 262 months. See Statement of Reasons (Doc. 661) at 5. Upward
departures are not common in this District. As the Statement of Reasons reflects, a
higher sentence was warranted due to Smith’s “history of carrying concealed,
loaded firearms and other weapons while engaged in criminal activity,” see
Presentence Report {J 144, 145, 147, 150; to his role as “the leading distributor in

one of the largest drug conspiracies that ha[d] ever come before this Court,” see

 

2 Smith’s original sentence was 360 months. It depended on an erroneous finding that he
was a career offender. See Orders (Docs. 626, 628). The sentence was corrected from 360
months to 290 months. See Second Am. Judgment (Doc. 660) at 2. And, in 2015, Smith’s
sentence was reduced under the “drugs minus two” amendments, U.S.S.G. Amendments 782,
788, to 240 months, the statutory mandatory minimum.

3
Case 1:04-cr-00087-SPW Document 965 Filed 12/07/20 Page 4o0f 5

Statement of Reasons at 5; Presentence Report ¥ 102; and to the fact that repeated
leniency, in the form of suspended or partially suspended sentences or
commitments to the Department of Corrections,’ did not dissuade him from
committing crimes, see Presentence Report ff 146, 151, 152. Smith also has a
history of violating conditions of release or failing to appear, see id. JJ 143, 144,
146, and using aggression or physical violence, see id. JJ 148, 149; see also, e.g.,
17 155, 158, 159, 162 (dismissed charges of carrying weapons). Although Smith
was 35 years old when he was originally sentenced, he had minimal work history.
See id. J§ 198-201. The Court does not have up-to-date information about Smith’s
conduct in prison, but the information it does have is not helpful to him. See Supp.
Presentence Report § 21 (listing seven disciplinary sanctions between Dec. 2006
and Apr. 2014); see also Presentence Report ¥ 165 (disciplinary write-ups in
pretrial custody).

Smith appears to have good family support, see Letters (Doc. 960-1 at 7-8),
and has made some use of his time in prison to acquire skills, see Program Review
(Doc. 960-1 at 4-5). The Court hopes he will continue to look ahead and prepare

to be a benefit to his family and community when he is released. As Smith says,

 

3 Under Montana law, a DOC commitment gives the Department discretion to decide
whether the offender should be placed in prison or released to supervision in the community.

4
Case 1:04-cr-00087-SPW Document 965 Filed 12/07/20 Page 5of5

he does not have to be the same person he was when he entered prison. But the
Court can only look at the record. It does not provide support for reducing his
sentence to time served. Releasing him early would denigrate the seriousness of
his offense and fail to reflect his history and characteristics. See 18 U.S.C. §
3553(a)(1), (2). And, while the Court does not want Smith to come to any harm
from COVID or from anything else, it cannot find that his past medical conditions

amount to an extraordinary and compelling reason warranting his early release.

Accordingly, IT IS ORDERED that Smith’s motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A) (Docs. 953, 960) is DENIED.

DATED this_7 Gay of December, 2020.

‘Susan P. Watters
United States District Court
